[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            JAN 26, 2009
                             No. 08-14290                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

               D. C. Docket No. 07-00415-CV-FTM-29-SPC

CARLOS GONZALEZ,


                                                           Plaintiff-Appellant,

                                  versus

ASSET ACCEPTANCE, LLC,
CT CORPORATION SYSTEMS,


                                                        Defendants-Appellees.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (January 26, 2009)

Before DUBINA, CARNES and WILSON, Circuit Judges.

PER CURIAM:
       Appellant Carlos Gonzalez, pro se, appeals the district court’s denial of class

certification and dismissal of his complaint for failure to state a claim against

defendants Asset Acceptance, LLC (“Asset Acceptance”) and C.T. Corporation

Systems (“C.T. Corp.”) (collectively “the defendants”). On appeal, Gonzalez

argues that the district court erred in (1) denying his class action claim, and

(2) dismissing his claims under the Fair Debt Collection Practices Act (“FDCPA”),

15 U.S.C. § 1692 et seq., the Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the

Securities Exchange Act of 1933, 15 U.S.C. § 77a et seq., the Clayton Antitrust

Act, 15 U.S.C. § 12 et seq., Federal Trade Commission (“FTC”) staff commentary,

53 Fed. Reg. 50097-02 at 50110, the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq., and the Due Process

Clause.

                                     I. Class action

       We review the district court’s denial of class certification for an abuse of

discretion. White v. Coca-Cola Co., 542 F.3d 848, 853 (11th Cir. 2008). Pursuant

to Rule 23(f), “[a] court of appeals may permit an appeal from an order granting or

denying class-action certification . . . if a petition for permission to appeal is filed

with the circuit clerk within 10 days after the order is entered.” Fed.R.Civ.P. 23(f).

Under local rules, a plaintiff seeking class certification must move for a class



                                             2
action determination within 90 days of filing the initial complaint, and the motion

must be supported by a memorandum and contain a detailed description of the

class, including the number of class members. M.D. Fla. L.R. 4.04(b). A district

court is authorized to dismiss an action for failure to comply with local rules.

Fed.R.Civ.P. 41(b); Kilgo v. Ricks, 983 F.2d 189, 192 (11th Cir. 1993). We have

held, however, that when a pro se plaintiff is not made aware of his obligations

under a local rule, a district court is not permitted to dismiss the complaint for

failure to comply with the rule. Mitchell v. Inman, 682 F.2d 886, 887 (11th Cir.

1982).

         After reviewing the record and reading the parties’ briefs, we conclude that

the district court did not abuse its discretion by denying class certification, as

Gonzalez failed to comply with Local Rule 4.04(b).

                               II. Failure to state a claim

         We review de novo the dismissal of a complaint for failure to state a claim,

accepting the factual allegations as true and construing them in the light most

favorable to the plaintiff. Glover v. Liggett Group, Inc., 459 F.3d 1304, 1308 (11th

Cir. 2006). If a complaint fails to state a claim upon which relief may be granted, a

district court may dismiss it. Fed.R.Civ.P. 12(b)(6). A pleading must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.”



                                            3
Fed.R.Civ.P. 8(a)(2). The purpose of Fed.R.Civ.P. 8(a)(2) is to provide the

defendant with fair notice of what claim is being alleged, and the grounds upon

which it rests. Davis v. Coca-Cola Bottling Co. Consol., 516 F.3d 955, 974 (11th

Cir. 2008) (citation omitted). We have held that, under Rule 8, a district court

should give pleadings a liberal reading when addressing a motion to dismiss for

failure to state a claim, particularly when the party is pro se, but the court is not

permitted to serve as a “de facto counsel” and “rewrite an otherwise deficient

pleading in order to sustain an action.” GJR Investments, Inc. v. County of

Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998).

      The Supreme Court has held:

      While a complaint attacked by a Rule 12(b)(6) motion to dismiss does
      not need detailed factual allegations, a plaintiff’s obligation to provide
      the “grounds” of his “entitle[ment] to relief” requires more than labels
      and conclusions, and a formulaic recitation of the elements of a cause
      of action will not do. Factual allegations must be enough to raise a
      right to relief above the speculative level on the assumption that all
      the allegations in the complaint are true (even if doubtful in fact).

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1964-65, 167 L.

ED. 2d 926 (2007) (internal citations omitted). Following Bell Atlantic, we held

that a pleading must contain enough facts that a reasonable expectation exists that

discovery will reveal evidence of the necessary elements, and it is sufficient that

the complaint identifies facts that are suggestive enough to render the necessary



                                            4
elements plausible. Watts v. Florida Int’l Univ., 495 F.3d 1289, 1295-96 (11th Cir.

2007).

         We conclude from the record that the district court did not err in dismissing

the complaint for failing to state a claim, as Gonzalez did not allege specific facts

that supported his claims. Accordingly, we affirm the district court’s denial of

class certification and the judgment of dismissal.

         AFFIRMED.




                                            5